Citation Nr: 0333476	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  00-15 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to reimbursement for automobile adaptive 
equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from February 1958 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision in November 1999 by the Prosthetic and 
Sensory Aids Program Manager of the Milwaukee, Wisconsin, 
Medical Center of the Department of Veterans Affairs (VA).  


REMAND

This case was previously before the Board in May 2001, at 
which time it was remanded for further development.  Therein, 
the Board noted that the Veterans Claims Assistance Act of 
2000 (VCAA) applied to the veteran's case, and specified all 
of the duty to assist development that was required before 
the Board could render a decision on the merits of the case.  
The Board did not address the issue of notice to the veteran.

In a Deferred Rating Decision, dated in May 2003, the 
Decision Review Officer (DRO) at the RO correctly pointed out 
to the agency of original jurisdiction that the veteran had 
not been sent notice regarding VCAA as is required by law.  
The DRO recommended that this issue be addressed, even though 
the Board did not direct so in its May 2001 remand.  It was 
also noted that no mention was made of the VCAA and new 
regulations codified at 38 C.F.R. § 3.159 in the last 
supplemental statement of the case issued in March 2003 by 
the VAMC.  

Upon initial review of the claims file, it is apparent that 
the veteran has not been given notice of the Veterans Claim 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

In circumstances where the agency of original jurisdiction 
failed to notify the veteran of the VCAA, the Board had been 
sending letters to veterans, under the provisions of 38 
C.F.R. § 19.9(a)(2)(ii), informing them of certain provisions 
of the VCAA.  However, this regulatory provision was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In other 
words, it appears that this case must therefore be returned 
to the agency of original jurisdiction so that it may afford 
the veteran proper notice of VCAA.  In doing so, the agency 
of original jurisdiction should take note that judicial 
decisions have addressed various aspects of VCAA, including 
notice requirements.  See Quartuccio v. Principe, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

While the Board regrets further delay in appellate review, 
the United States Court of Appeals for Veterans Claims has 
made it clear that failure to adequately show compliance with 
VCAA notice requirements and Board failure to enforce 
compliance with such notice requirements is remandable error.  
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  

Accordingly, the case is hereby REMANDED to the agency of 
original jurisdiction, the Zablocki Medical Center in 
Milwaukee, Wisconsin for the following actions:

1.  The agency of original jurisdiction 
should furnish the veteran with an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The agency of original 
jurisdiction should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  After completion of the above, the 
agency of original jurisdiction should 
review the record and determine if any 
further action is necessary to assist the 
veteran with the issue on appeal.  If 
necessary, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the agency of original jurisdiction .  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


